Citation Nr: 0021809	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, including by 
aggravation or as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to August 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to secondary service 
connection for depression, bipolar disorder, and depressive 
mood disorder, including by aggravation.  


FINDINGS OF FACT

1. By decision dated in May 1971, the RO denied service 
connection for a nervous disorder.  The veteran was 
properly notified of that decision, and did not perfect a 
timely appeal.

2. The evidence received subsequent to the May 1971 RO 
decision, for the claim for service connection for a 
psychiatric disorder, is not cumulative or redundant, 
bears directly and substantially upon the specific matter 
under consideration, and must be considered to fairly 
decide the merits of the appellant's claim.

3. The record does not contain any clear and unmistakable 
evidence that the veteran's bipolar disorder pre-existed 
service.  

4. The evidence does not preponderate against a finding that 
the symptomatology, exhibited by the veteran during 
service and within the initial post-service year, was the 
early manifestations of bipolar disorder.  



CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder, diagnosed as bipolar disorder, is reopened.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) 
(1999).

2. The veteran's bipolar disorder was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1132, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service enlistment examination in December 1963 
noted no psychiatric abnormalities and the veteran reported 
no history of psychiatric symptomatology.  A periodic 
examination in July 1964 continued to note no psychiatric 
abnormalities.  

The veteran's service medical records note a referral to the 
psychiatric clinic in May 1965 with a long history of 
"acting out behavior," which had increased since 
enlistment.  The examiner noted a history of disciplinary 
problems during service with a long history of similar 
misbehavior in his community, school, and home.  The examiner 
reported that the veteran was grossly emotionally immature, 
rebellious, negativistic, completely self-centered, and had 
marked and continuous authority conflict.  A history of 
trouble in school with many suspensions, repeating three 
grades, dropping out in ninth grade, and legal problems, 
including auto theft, robbery, and assault, was noted.  The 
veteran reported that he enlisted as a choice between armed 
service or jail.  The examiner provided a diagnosis of 
passive aggressive reaction manifested by emotional 
immaturity with lack of impulse control, low tolerance to 
frustration, no benefit from punishment or experience, anti-
social behavior, authority conflict, impulsivity, and poor 
judgment.  The examiner stated that the diagnosis was a 
"lifelong characterological disorder and recommended 
administrative separation.  

The veteran was again referred for psychiatric evaluation in 
June 1966 and mental status examination revealed little 
change from the previous evaluation.  A diagnosis of retained 
passive-aggressive emotionally unstable personality was 
provided.  

The veteran's separation medical examination in August 1966 
reported no psychiatric abnormalities.  On his report of 
medical history, completed at the same time, the veteran 
denied a history of difficulty sleeping, nightmares, 
depression, and nervous trouble.  

A VA examination was conducted in January 1967.  Following 
mental status examination, the physician concluded that the 
veteran's personality problems were long standing ones and 
part of his general life pattern and were not in any way 
influenced by the veteran's military service.  The examiner 
provided a diagnosis of emotionally unstable personality with 
passive-aggressive features.  

By rating decision in February 1967, the RO denied service 
connection for emotionally unstable personality with passive 
aggressive features as a constitutional or developmental 
abnormality and not a disability under the law.  

The veteran was hospitalized in March 1971 with diagnoses of 
depressive reaction and moderate antisocial personality 
disorder.  On admission, the veteran's parents reported 
irrational impulsive behavior since the veteran was a 
teenager and which was getting gradually worse.  The report 
noted that the veteran had recently escaped from a hospital 
where he was being treated for an attempted suicide while 
incarcerated.  The veteran returned to his parents' home and 
"continued to vent his anger freely by smashing windows and 
doors and supposedly slapping his mother."  The examiner 
noted a "long history of delinquent behavior since age 13 
characterized by unsocialized behavior, poor impulse control, 
low frustration threshold, and apparent inability to learn 
from previous experience.  

By rating decision in May 1971, the RO denied service 
connection for a nervous disorder.  The veteran was notified 
of this decision under cover letter dated in June 1971.  The 
RO decision is final as to evidence of record at the time.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1969) (28 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (1999)).  

The veteran filed a request to reopen his claim for service 
connection for bipolar disorder in August 1995.  The 
evidence, submitted since the final RO decision in May 1971, 
includes VA and private treatment records, reports of two VA 
examinations, statements from the veteran, and testimony by 
the veteran at a hearing before an RO hearing officer.  

In January 1989, the veteran received VA outpatient treatment 
for depressive disorder.  The veteran reported suicidal 
thoughts and thoughts of hurting others after his spouse 
asked for a divorce.  In July 1989, the veteran reported 
suicidal thoughts and appeared very irritable and 
uncooperative.  A diagnosis of depression/insomnia was 
reported.  

In September 1994, the veteran underwent a court-ordered 
psychiatric evaluation after smashing his hand through a 
window and threatening suicide and making threats against his 
girlfriend.  The veteran reported mood swings for over 25 
years.  Diagnoses of bipolar disorder and polysubstance abuse 
were provided.  

A VA examination was conducted in December 1994, and the 
examiner noted that the claims file was not available.  The 
veteran reported that he dropped out of high school because 
"he did not like it."  Following mental status examination, 
the physician provided a diagnosis of bipolar affective 
disorder mixed type.  

In a statement, received in August 1995, the veteran stated 
that his bipolar disorder was due to the medication taken for 
his service-connected disability and to the operations he had 
on his service-connected left knee disability.  

In a letter, dated in August 1995, B.B., M.D., stated that 
the veteran had been seen by physicians at his facility since 
October 1994.  Dr. B.B. stated that the veteran suffered from 
bipolar disorder, manic with psychotic features, and from 
depression.  He indicated that due to the veteran's multiple 
surgeries and medical problems with resulting significant 
loss of function, the veteran suffered from an aggravating 
depressive mood disorder.  

A VA examination was conducted in September 1995, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported recurrent episodes of depression, involving 
dysphoria, inability to think, concentrate or remember, 
tearfulness, difficulty sleeping, feelings of hopelessness, 
helplessness, and worthlessness, and attempted suicides.  The 
veteran also reported periods of mania with increased energy, 
decreased need for sleep, racing thoughts and poor judgment.  
The examiner provided a diagnosis of bipolar disorder and 
passive aggressive personality disorder.  

By letter, dated in June 1996, L.B., M.D., reported that he 
was the veteran's clinic doctor.  Dr. L.B. noted that he 
reviewed the material referred to in the May 1996 statement 
of the case and his own clinical data.  Dr. L.B. reported 
that unstable personality disorder was a descriptive 
diagnosis of an enduring problem, a core feature of which was 
mood instability as defined by the First Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-I) (the version applicable 
at the time of the diagnosis of unstable personality 
disorder).  The physician stated that most psychiatric 
disorder could only be diagnosed by longitudinal observation, 
especially bipolar disorder.  Dr. L.B. concluded that the 
difficulties the veteran was having at the time of the 
February 1967 rating were undoubtedly the early 
manifestations of the manic depressive disorder, and that the 
veteran's "well documented Bipolar Illness is a continuum of 
his early symptoms even if the examiner (without the 
advantage of further longitudinal observation) was unable to 
establish a definitive diagnoses (sic) at that time."  

At a hearing before an RO hearing officer in September 1996, 
the veteran testified that he was first treated at a VA 
facility for psychiatric problems in 1967.  He could not 
recall what the diagnosis had been at that time.  
Transcript, p. 4.  He reported that prior to joining service 
he had never been in trouble with the law and was not given a 
choice between service and reform school.  Transcript, p. 5.  
The RO requested VA treatment records from 1967 and 1968, but 
were informed that any records from that period were 
destroyed "per FRC."  

A VA examination was conducted in September 1996, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported a history of bipolar disorder, which he had 
been treated for since 1994.  He reported earlier treatment 
at VA in the 1960s, and the examiner noted no evidence of any 
medication during the 1970s, 1980s, or early 1990s.  The 
veteran reported difficulty adapting to military life, and 
stated that he had no problems with any officials during 
service.  The examiner provided a diagnosis of "bipolar 
disorder (?)" and personality disorder not otherwise 
specified.  The examiner indicated that the veteran's 
interpersonal problems prior to service and during service, 
lack of medication for over two decades, and inability to 
maintain a marriage was suggestive of an underlying 
personality disorder.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In Ashford v. Brown, 10 Vet. App. 120 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 11, 
1999) (hereinafter, "the Court") held that, 
"[n]otwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] 
'lung condition,' by any name, remains the same."  Ashford, 
10 Vet. App. at 123.  The RO denied the veteran's claim for 
service connection for a nervous disorder in May 1971.  
Although the veteran currently claims service connection for 
a psychiatric disorder, including by aggravation or as 
secondary to his service-connected disabilities, the claim 
"remains the same."  Thus, the Board must first determine 
if new and material evidence sufficient to reopen the claim 
has been received.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved the issue 
of whether the veteran was entitled to service connection to 
a psychiatric disorder on the merits, whereas the Board first 
addresses whether the appellant has met the initial burden of 
submitting new and material evidence to reopen his claim.  As 
the Board finds that new and material evidence has been 
submitted, and proceeds to a consideration of the appellant's 
claim for service connection based on review of the record as 
a whole, the appellant has not been prejudiced by 
consideration under this standard in the first instance.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

A claim for service connection for a psychiatric disorder was 
previously denied by the RO by rating decision in May 1971.  
The RO noted that the veteran's service medical records 
showed no evidence of any psychosis or neurosis, and no 
diagnosis of such during the initial post-service year.  
Since that time, the veteran has submitted VA and private 
treatment records, reports of two VA examinations, statements 
from the veteran, and testimony by the veteran at a hearing 
before an RO hearing officer.  The medical reports of Drs. 
L.B. and B.B. provided opinions connecting the veteran's 
current psychiatric condition to his military service or to 
his service-connected disabilities.  Such evidence is both 
new and material and warrants the reopening the veteran's 
claim.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).

The Board notes that the veteran contends (in part) that his 
current psychiatric disorder is secondary to his service-
connected disabilities, particular the left knee disorder and 
the residuals of a right parotid gland carcinoma, including 
by aggravation.  Service connection may be granted for 
disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The Court has held that compensation can be awarded for a 
nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

In the instant case, the veteran has submitted evidence of a 
current disability.  Although personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of the legislation, 38 C.F.R. § 3.303(c) (1999), 
the record contains evidence of diagnosis of and treatment 
for bipolar disorder beginning in 1994.  

The veteran's service medical records contain no diagnosis of 
any psychiatric abnormalities, aside from personality 
disorder.  However, Dr. L.B. in June 1996, stated that the 
symptomatology during service and in the first post-service 
year was undoubtedly the early manifestations of the 
veteran's manic depressive (bipolar) disorder.  Further, Dr. 
B.B. in August 1995 stated that the veteran's multiple 
surgeries and medical problems had caused an "aggravating 
depressive mood disorder."  

Based on the service medical records, the veteran's 
statements, and the opinions of Drs. B.B. and L.B., the Board 
finds that the veteran's claim for service connection for 
bipolar disorder is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran has not identified any further 
records, pertinent to his claim, which have not been 
requested or obtained.  The representative has requested that 
the Board proceed with a decision in this appeal.  It appears 
that all possible development has been completed, and the VA 
has satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

Although it is clear from the record that the veteran 
exhibited some interpersonal problems prior to his military 
service, the veteran's enlistment examination noted no 
psychiatric abnormalities.  Every veteran shall be presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1997).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Although 
the record contains clear and unmistakable evidence that the 
veteran's nonservice-connected personality disorder pre-
existed his military service, there is no clear and 
unmistakable evidence that any pre-service difficulties were 
due to a pre-existing psychiatric disorder, including bipolar 
disorder.  An argument could be fashioned that the 
symptomatology, referred to in the February 1967 
rating decision and upon which Dr. L.B. based his 
conclusions, was the same symptomatology found to pre-exist 
the veteran's service and diagnosed as a personality 
disorder.  However, such argument and conjecture does not 
rise to the level of clear and unmistakable evidence as 
required by statute and regulation.  Dr. L.B. found only that 
such symptomatology was an early manifestation of bipolar 
disorder.  There is no medical evidence that pre-service 
personality disorder was also an early manifestation of the 
veteran's psychiatric disorder.  Therefore, the Board finds 
that the presumption of soundness is for application, with 
regard to the veteran's psychiatric disorder.  

The record contains three medical opinions with regard to 
whether the veteran's current psychiatric disorder is either 
secondary to his service-connected disabilities or as a 
direct result of his active military service.  Dr. B.B., 
reporting a diagnosis of bipolar disorder and depression, 
attributed the veteran's depression to his multiple surgical 
procedures.  The Board notes that the record indicates 
several surgeries and ongoing treatment for the veteran's 
service-connected left knee disorder and residuals of right 
parotid gland carcinoma.  

Dr. L.B., who noted review of the veteran's service medical 
records and clinical data, indicated that bipolar disorder 
required "longitudinal observation" for diagnosis.  Dr. 
L.B. further stated that review of the records showed that 
the symptoms the veteran was having at the time of the 
February 1967 rating decision were undoubtedly the early 
manifestations of manic depressive disorder, even though such 
a diagnosis was not provided at that time.  

The VA examiner in September 1996 indicated that the 
veteran's symptomatology was most likely due to a personality 
disorder and provided only a questionable diagnosis of 
bipolar disorder.  The examiner noted that the veteran's 
interpersonal problems existed prior to service.  First, the 
Board notes that every other physician that examined and/or 
treated the veteran since 1994 provided a diagnosis of 
bipolar disorder, including the court-ordered psychiatric 
evaluation in September 1994, VA examination in December 
1994, VA examination in September 1995, and Drs. L.B. and 
B.B.  In addition, the Board notes that the VA examiner in 
September 1996, although reporting thorough review of the 
veteran's claims file reported incorrect service dates for 
the veteran and indicated that the veteran had repeated 
surgeries on the right knee.  The record shows that it was 
the veteran's left knee disability that has been granted 
service connection and has required numerous surgeries.  
Further the examiner based his opinion on a finding that the 
veteran had been medication free from the 1960s until 1994.  
Hospitalization records in 1971 indicate that the veteran was 
prescribed Mellaril and outpatient treatment records in 1989 
note prescription for amitriptyline.  

The Board finds no basis of record upon which to give more 
weight to the opinion of the VA examiner in September 1996 
over the evidence in support of the veteran's claim.  As 
noted above, the September 1996 examination conclusions were 
based on faulty assumptions about the veteran's medical 
treatment.  In addition, Dr. L.B. treated the veteran as well 
as reviewing the veteran's medical records, including service 
medical records.  Further, the Board finds the conclusions of 
Dr. L.B. more persuasive than the conclusion of Dr. B.B., 
although both support a grant of service connection for a 
psychiatric disorder (depression or bipolar disorder).  Dr. 
L.B. reviewed the veteran's records and provided a detailed 
basis for his conclusion including the veteran's specific 
symptoms and the nature of bipolar disorder.  Dr. B.B.'s 
opinion, although in support of the veteran's claim does not 
provide this detail, nor does Dr. B.B. indicate any review of 
the veteran's previous medical records.  In addition, the 
veteran's depressive symptoms were considered as part of his 
manic-depressive disorder, diagnosed by Dr. L.B.  Therefore, 
the Board finds that the evidence does not preponderate 
against a finding that the veteran's bipolar disorder was 
incurred during his active military service.  


ORDER

The application to reopen the claim of service connection for 
a psychiatric disorder is granted.

Entitlement to service connection for bipolar disorder is 
granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

